EXHIBIT 10.34 




THE STEAK N SHAKE COMPANY AMENDED AND RESTATED
1997 CAPITAL APPRECIATION PLAN


1.  
Purpose.



The purpose of the Amended and Restated 1997 Capital Appreciation Plan (the
“Plan”) is to foster and enhance the long-term profitability of The Steak n
Shake Company (the “Company”) for the benefit of its shareholders by offering
the incentive of long-term rewards to those corporate officers and key
executives who have principal responsibility for long-term profitability.


2.  
Eligibility.



Eligibility for grants under the Plan shall be limited to those key executive
employees, whether or not such employees are officers or directors of the
Company, or its subsidiaries, recommended by the Compensation Committee and
selected by the Board of Directors from among those who are in a position to
contribute materially to the success of the Company and who have significant
opportunities to influence long-term profit performance.  Subject to such
selection, these would normally include key employees in executive,
administrative, professional, operating and technical positions.  The Board of
Directors may, in its discretion, also make an award to any other employee who
has made an unusual contribution outside the ordinary course of their duties.


3.  
Restricted Stock Grants.



(a)  
The Board of Directors may grant shares of the Common Stock of the Company which
are subject to restrictions (“Restricted Shares”) to participating employees
(“Participants”) pursuant to the Plan over a period ending December 31,
2007.  The number of Restricted Shares, if any, granted hereunder to
Participants shall be within the discretion of the Board of Directors; provided,
however, that the number of Restricted Shares which may be granted after
November 11, 2003 shall not exceed an aggregate of 514,122 shares except as may
be adjusted pursuant to Section 5 below.  Restricted Shares which are forfeited
or canceled under 3(d) or (e) hereof shall be available for further grants.  In
making grants, the Board of Directors shall take into account such factors as
the Participant’s level of responsibility, previous performance, rate of
compensation and the potential value of the grant.

(b)  
Grants made by the Board of Directors may consist in whole or in part of
authorized but unissued or treasury shares, and shall be subject to the
provisions of the Plan and to such other terms and conditions, not inconsistent
with the Plan, as the Board of Directors determine.

(c)  
Subject to the provisions contained in 3(d) and (e) hereof, the Restricted
Shares granted hereunder shall be conditionally owned by the Participant as of
the grant date, and such Participant shall be entitled to the receipt of cash
dividends and voting rights with respect thereto.

(d)  
In the event of termination of Participant’s employment with the Company for any
reason other than death, retirement under the normal or disability provisions of
a retirement plan of the Company, or retirement under the early retirement
provisions of such retirement plan with the consent of the Company, during a
period of three (3) years following the grant date, subject to adjustment
pursuant to paragraph 5 hereof (“Forfeiture Period”), the Restricted Shares so
granted shall be thereupon forfeited by Participant and transferred to the
Company as of the date of termination.  The Restricted Shares granted hereunder
may not be sold, transferred or pledged by the Participant during the Forfeiture
Period.

(e)  
If a Participant’s employment has terminated because of death, or because of
disability or normal or early retirement under a retirement plan of the Company
as set out in 3(d) above prior to the end of the Forfeiture Period, the number
of Restricted Shares such Participant or such Participant’s beneficiary or
estate would be entitled to retain shall be the number of Restricted Shares
determined as though such Participant’s employment had not been terminated,
multiplied by a fraction, the numerator of which is the number of months such
Participant was employed during the Forfeiture Period (including the month
during which employment terminated) and the denominator of which is the number
of months in the Forfeiture Period.  The balance of Restricted Shares shall be
transferred to the Company as of the termination date.



4.  
Book Unit Grants.



(a)  
In conjunction with the Restricted Share grants, the Board of Directors shall
simultaneously grant each Participant an equivalent number of book value units
(“Book Units”) which are equal to the book value per share of the Common Stock
of the Company.  The aggregate number of Book Units granted hereunder after
November 11, 2003 shall not exceed 514,122 units as adjusted for splits and
stock dividends.  Units forfeited or canceled under paragraphs 4 (c) or (d)
hereof shall be thereafter available for further grants.

(b)  
Book Units shall be valued on the basis of book value of the Common Stock of the
Company, as determined in accordance with 5 (c) hereof on the last day of the
fiscal quarter next preceding the date of grant (“Value Date”) and again on the
third anniversary of the Value Date, subject to adjustment pursuant to paragraph
5 hereof, said three (3) year period, as adjusted, hereafter referred to as the
“Accumulation Period”.  The increase, if any, in book value during the
Accumulation Period plus an amount equal to the dividends paid during the
Accumulation Period on an equal number of shares of Common Stock of the Company,
shall be paid to such Participant in cash within ninety (90) days following the
expiration of the Accumulation Period; provided, however, the Book Units have
not been forfeited under paragraph 4 (c) hereof.

(c)  
In the event of termination of Participant’s employment with the Company for any
reason other than death, retirement under the normal or disability provisions of
a retirement plan of the Company, or retirement under the early retirement
provisions of such retirement plan with the consent of the Company during the
Accumulation Period, the appreciation and dividend equivalents shall be
forfeited by the Participant.

(d)  
If a Participant’s employment has terminated because of death, disability or
retirement under a retirement plan of the Company as set out in 4 (c) above
prior to the end of the Accumulation Period, the number of Book Units such
Participant or such Participant’s beneficiary or estate shall be entitled to
receive shall be the number of Book Units determined as though such
Participant’s employment had not been terminated, multiplied by a fraction, the
numerator of which is the number of months such Participant was employed during
the Accumulation Period (including the month during which employment terminated)
and the denominator of which is the number of months in the Accumulation
Period.  In such event, the Board of Directors shall determine the book value as
of the last day of the quarter next preceding the date of termination.


1

--------------------------------------------------------------------------------


(e)  
Any payment made with respect to a Participant who has died shall be paid to the
beneficiary designated by the Participant to receive the proceeds of any group
life insurance coverage provided for the Participant by the Company.  A
Participant who has not designated such beneficiary, or who desires to designate
a different beneficiary, may file with the Secretary of the Company, a written
designation of a beneficiary under the Book Unit plan, which designation may be
changed or revoked only by the participant.  If no designation of a beneficiary
has been made under such life insurance coverage or filed with the Secretary of
the Company, distribution shall be made to the Participant’s spouse, if
surviving, and if not, to the Participant’s estate.



5.  
Adjustments.

 

(a)   In the event that there are changes in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of Common
Stock, whether such changes have been occasioned by declaration of stock
dividends, stock splits, reclassification or recapitalization, or because the
Company has merged or consolidated with another corporation, or for any reason
whatsoever, then the number and kind of shares then subject to Restricted Share
grants and thereafter to become subject to such grants, and the Book Unit
values, shall be proportionally adjusted by the Board of Directors of the
Company to whatever extent the Board of Directors determines, in its sole and
absolute discretion, that any such change equitably requires an adjustment.

(b)  
The Board of Directors shall determine book value of the Common Stock under 4
above based on generally accepted accounting principles, and shall have the
right, in its sole and absolute authority, to proportionally adjust such book
values for sales or purchases by the Company of Common Stock, acquisitions or
divestitures, accounting changes or other actions of the Company taken during
the Accumulation Period affecting book value, to whatever extent the Board of
Directors determines that any such action reasonably  requires an adjustment.

(c)  
In the event there is a Change in Control (as defined below) of the Company, the
applicable Forfeiture Periods and Accumulation Periods on all outstanding
Restricted Shares and Book Units shall be accelerated and all such outstanding
Restricted Shares and Book Units shall be fully vested.

(d)  
As used in this Plan, "Change in Control" of the Company means:

 
(i)           The acquisition, within a 12-month period ending on the date of
the most recent acquisition, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act as in effect from time
to time) of fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that the following acquisitions shall
not constitute an acquisition of control:  (A) any acquisition by a Person who,
immediately before the commencement of the 12-month period, already held
beneficial ownership of fifty percent (50%) or more of that combined voting
power; (B) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege), (C) any acquisition by the
Company, (D) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (E) any acquisition by any corporation pursuant to a reorganization,
merger or consolidation, if, following such reorganization, merger or
consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (iii) of this paragraph 5(e) are satisfied;
 
(ii)           The replacement of a majority of members of the Board of
Directors during any 12-month period, by members whose appointment or election
is not endorsed by a majority of the members of the Board of Directors prior to
the date of the appointment or election;
 
(iii)           A reorganization, merger or consolidation, in each case, unless,
following such reorganization, merger or consolidation, (A) more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Company common stock and outstanding Company voting securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the outstanding Company stock and
outstanding Company voting securities, as the case may be, (B) no Person
(excluding the Company, any employee benefit plan or related trust of the
Company or such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, twenty-five
percent (25%) or more of the outstanding Company common stock or outstanding
voting securities, as the case may be) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (C) at least a majority of the members of the
Board of Directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation;
 
(iv)           A complete liquidation or dissolution of the Company; or
2

--------------------------------------------------------------------------------


(v)           The sale or other disposition of all or substantially all of the
assets of the Company, other than any of the following dispositions: (A) to a
corporation with respect to which following such sale or other disposition
(x) more than sixty percent (60%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Company common stock and
outstanding Company voting securities, as the case may be, (y) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty-five
percent (25%) or more of the outstanding Company common stock or outstanding
Company voting securities, as the case may be) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (z) at least a majority of the
members of the board of directors of such corporation were members of the Board
at the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition of assets of the Company; (B) to a
shareholder of the Company in exchange for or with respect to its stock; (C) to
a Person that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all outstanding stock of the Company; or (D) to
an entity, at least fifty percent (50%) or more of the total value or voting
power of which is owned, directly or directly, by the Company or by a Person
described in (C).
 
(e)  
Despite any other provision of this paragraph 5 to the contrary, an occurrence
shall not constitute a Change in Control if it does not constitute a change in
the ownership or effective control, or in the ownership of a substantial portion
of the assets of, the Company within the meaning of Section 409A(a)(2)(A)(v) of
the Code and its interpretive regulations.

(f)  
If as of the date a Participant's employment terminates because of retirement
under paragraph 3(e), Participant is a "key employee" within the meaning of
Section 416(i) of the Code, without regard to paragraph 416(i)(5) thereof, and
the Company has stock that is publicly traded on an established securities
market or otherwise, any deferred compensation payments otherwise payable
because of such retirement will be suspended until, and will be paid to
Participant on, the first day of the seventh month following the month in which
Participant's last day of employment occurs.  For purposes of this paragraph
5(g) "deferred compensation" means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Section 409A of the
Code.



6.  
Amendment and Termination.



The Board of Directors shall have the power to amend, suspend or terminate the
Plan at any time except that, subject to the conditions of 5 above, (i) no such
action shall cancel, reduce or adversely affect any grant theretofore made
without the consent of the Participant or the Participant’s beneficiary or
estate; or (ii) without the approval of the shareholders of the Company, the
Board of Directors may not increase the aggregate number of Restricted Shares
and Book Units to be granted.


7.  
Restricted Share and Book Unit Agreement.



Each grant of Restricted Shares and Book Units under the Plan shall be evidenced
by a written agreement executed by the Company and accepted by the Participant,
and shall contain such terms and conditions as the Board of Directors may deem
desirable which are not inconsistent with the Plan.


8.  
Finality of Determination.



The Compensation Committee of the Board of Directors shall have the power to
interpret the Plan, and all interpretations, determinations and actions by the
Compensation Committee shall be final, conclusive and binding upon all parties.


9.  
Termination of Employment.



Nothing in the Plan or any grant made under the Plan, shall confer upon any
Participant any right to continue in the employ of the Company or affect in any
way the right of the Company to terminate the Participant’s employment at any
time.


10.  
Effective Date.



This Plan became effective on December 31, 1996 and will continue to December
31, 2007, subject to approval of the amendment and restatement of the Plan by
the holders of a majority of the shares of Common Stock of the Company which are
represented in person or by proxy at the 2004 Annual Meeting of Shareholders.


11.  
Interpretation.

 
This Plan shall be interpreted and applied in a manner consistent with the
applicable standards for nonqualified deferred compensation plans established by
Section 409A of the Code and its interpretive regulations and other regulatory
guidance.  To the extent that any terms of this Agreement would subject
Participants to gross income inclusion, interest, or additional tax pursuant to
Section 409A of the Code, those terms are to that extent superseded by, and
shall be adjusted to the minimum extent necessary to satisfy, the applicable
Section 409A of the Code standards.
 
3

--------------------------------------------------------------------------------

 
 
